DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:
Regarding claim 21, the claim limitation “an article comprising medium” should be changed to –an article comprising aerosolizable medium—be remain consistent with claim 14. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “the heater is” is indefinite because it is unclear if the claim is (a) limiting the claim to just one heater or (b) referring to one of the “one or more heaters” in claim 4. For examination purposes, the limitation will be interpreted as “the one or more heaters are.” 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 9-12, 14-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (US 2010/0163063).
Regarding claims 1-2, 14-15, and 21-22, Fernando teaches an electrically heating smoking system (101; abstract; “apparatus” and “system”) and a smoking article (115; abstract), and a method of using the identification information (para. 46) comprising:
a front housing portion (105) and a rear housing portion (107) (Fig. 1; collectively “housing”);
a cavity (111; “chamber”) capable of receiving the smoking article (115) having a circular lines (201 215, 217; Fig. 2a, d; “marker comprising optical features”); and
a programmable controller (para. 33) configured to establish a heating protocol (“determining a parameter of the article”) based on identified information by a detector (para. 35; “receiving”) including:
detecting the presence of the smoking article in the cavity by detecting the time for various lines to pass the detector while the smoking article is being inserting into the cavity (para. 66, 76; “first input indicative of a rate of movement of the article within the receptacle relative to the apparatus, received in use, in the chamber”), and
identifying the type of article from a number of different types usable with the device from the marking (215; para. 76, 80; “second input…determined based on the marker”).

Regarding claims 3-4 and 23, Fernando discloses the electrically heating smoking system comprising at least one heating element (“one or more aerosol generating element” and “one or more heaters”) configured to be activated based on a heating protocol determined by the particular article identified by the detector (para. 9, 35; “controlling”).

Regarding claim 5, Fernando discloses establishing a heating protocol based on the particular smoking article including one or more of: a maximum operating temperature, a maximum heating time per puff, a minimum time between puffs, a maximum number of puffs per smoking article, and a maximum total heating time for the smoking article (para. 35; “first heating profile if the parameter has a first characteristic” and “second heating profile if the parameter has a second characteristic”).

Regarding claim 9-10, Fernando discloses the detector (203 “motion detector”) measures the time for various lines to pass the detector to detect the presence of the smoking article (para. 66; “measure a time”). Moreover, Fernando discloses the identification information includes a plurality of lines and spaces, the lines and spaces have fixed width (para. 44).
Regarding the claim limitation “a movement sensor configured to sense the rate of movement of the article” and “determine the rate of movement of the article,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the detector of Fernando identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Moreover, Fernando’s detector already measures time and has information about the widths of the lines and spaces, and therefore capable of detecting the rate of movement. 

Regarding claim 11-12, Fernando discloses the detector is an optical sensor (para. 42; “parameter sensor”) for detecting the ink of the markings (para. 44; “characteristic associated with the marker to determine the second input”) and identifying the type of article from different types of usable devices (para. 76). 

Regarding claim 16, Fernando discloses the identification information includes metallic ink (para. 7; “electrically conductive feature”).
Regarding claim 17, Fernando discloses the article (115’’’; Fig. 2d) having circular lines (215; see Fig. 2; “first region” and “second region”) in which the detector may comprise separate detectors for detecting lines (para. 79) including an optical sensor that measures the time for various lines to pass the detector (para. 66; “movement sensor”) thereby detecting the presence of the cigarette (para. 79) and a detector to identify the cigarette (para. 79; “parameter sensor”).

Regarding claim 18, Fernando discloses the article defining a longitudinal axis (see Fig. 2d; parallel to the length of the cigarette), and the lines (215) are disposed along a direction substantially parallel to the longitudinal axis (see Fig. 2d).  

Regarding claim 19¸ Fernando discloses the lines are circular lines (para. 79) extending substantially around the circumference of the article (para. 44). 

Regarding claim 20, Fernando discloses the aerosol-forming substrate includes tobacco-containing material containing volatile flavor compounds (para. 21; at least comprises a “solid”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. as applied to claim 1 above, and further in view of Adams et al. (US 6053176).
Regarding claim 6, Fernando discloses the apparatus as discussed above with respect to claim 1.
However, Fernando is silent as to an actuator configured to control the rate of movement of the article by doing at least one of: (a) rotating the article received in use in the chamber at a predetermined rate of (b) inserting the article into the chamber at a predetermined rate.
Adams teaches a system for heating a cigarette (abstract) comprising a lighter (10) and a cigarette (12), the lighter including a moving lever (26 or a single drive wheel (68) for driving gears (“actuator”) such that a new section of cigarette is brought into thermal proximity of the heater (62, 74). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Adams’ actuator to Fernando’s apparatus in order to obtain the predictable result rotating the cigarette inside the housing such that a fresh portion of the cigarette is in proximity to the heater (Adams; abstract) thereby allowing the user to enjoy all of the cigarette without waste. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747